Citation Nr: 1732379	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-35 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to November 1991.

This matter is on appeal from a rating decision in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

A hearing was scheduled for May 7, 2014, but was cancelled on May 6, 2014 at the Veteran's request.  

Finally, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as a portion of the period on appeal pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV. See 38 C.F.R. § 4.126 (a) (2016).  A VA examination dated August 2011 is of record.  As to the portion of the appeal period after the amendments, an examination dated April 2015 applying the DSM-V criteria for PTSD, is of record.


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD has been characterized by depressed mood, anxiety, sleep impairment, and social isolation.  Symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, and impaired abstract thinking have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§5103 , 5103A (West 2014) and 38 C.F.R. § 3.159  (2016). Here, the duty to notify was satisfied by way of a letter sent in February 2011.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained. The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).

The Board notes that this appeal was remanded in February 2015 in order to afford the Veteran a new VA mental health examination to determine the current extent and severity of his service-connected PTSD.  All available records have been obtained and attached to the claims file.  Therefore, VA has met its duty to assist in this respect.

 Increased Rating

The Veteran is presently service connected for PTSD, rated as 30 percent disabling.  He contends he is entitled to a higher rating for that disability.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1 (2016).  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's PTSD is rated under 38 C.F.R. 4.130, Diagnostic Code 9411, which provides the general rating formula for mental disorders.  Under the applicable diagnostic criteria, a 30 percent rating is granted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 4.130, Diagnostic Code 9411 (2016). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126 (a) (2016).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is described as "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

Based on the evidence of record, a rating in excess of 30 percent is not warranted.  Specifically, the record indicates that the Veteran's symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity.

For example, throughout the period on appeal, the Veteran showed normal affect and normal comprehension of commands.  The August 2011 VA examiner found that the Veteran was oriented to month, day, and year.  His rate of speech was clear and goal-directed.  Further, the April 2015 VA examiner noted that the Veteran was alert, oriented, and cognitively intact, although he was reserved and although his affect was mildly anxious.   

While the Veteran undoubtedly suffers from a depressed mood, as documented in a July 2012 PTSD screening, he does not demonstrate abnormal disturbances of motivation and mood.  In a November 2011 buddy statement, the Veteran's stepfather reports that immediately after his return from service, the Veteran experienced temper explosions and started coming home late and sleeping late into the afternoon.  He was sullen and withdrawn one day, and had explosive fits of anger the next.  However, at his August 2011 examination twenty years later, the Veteran's mood was normal.  

At his April 2015 Compensation and Pension Examination, the Veteran stated that he was more aware of his surroundings, sleeping with a handgun and taking security measures to make sure he and his family are safe and secure.  He noted feeling "over vigilant" and felt the need for solitude several times a week.  However, these feelings of anxiety are contemplated in the 30 percent rating.  Further, when considered with the Veteran's general motivation to work on projects in his woodshop and spend ten hours a week looking for work, these symptoms do not merit a rating in excess of that amount. 

Similarly, despite his relative isolation and hypervigilance, the Veteran is able to function independently and was found capable of managing his own financial affairs by both VA examiners.  In addition to managing himself, the Veteran helps his children get ready for school and drives them to school as well as their sporting events and practices.   Again, any occasional decrease in work efficiency is considered in his 30 percent rating.

While it is true that the Veteran exhibited sleep impairment throughout this period, such symptoms are also contemplated by his current rating under DC 9411.  Specifically, the Veteran told the August 2011 examiner that it is hard for him to get out of bed, and that he gets four to six hours of sleep each night.  In his April 2015 examination, the Veteran endorsed chronic sleep impairment, a criterion of the 30 percent evaluation.  The examiner noted nightmares three or four times a week, in addition to not achieving a full cycle of sleep.  Such sleep disturbances, while undoubtedly unsettling, are not uncommon with PTSD and any resulting occupational or social impairment is contemplated in the Veteran's current rating.

In his August 2011 examination, the Veteran showed adequate long term memory, remembering all the presidents of his lifetime.  Thus, the Veteran's long term memory is adequate, despite some memory loss noted in his most recent examination on April 2015.  The August 2011 examiner's findings evince impaired judgment.  For example, at the time, the Veteran had taken to mixed martial arts cagefighting and involving himself in bar fights.  He had been arrested approximately twelve times for these activities.  However, the last incident occurred over fifteen years prior to the April 2015 examination, and the Veteran has not had legal trouble since his last examination.  As such, these lapses in judgment were taken into account in his current rating and are of limited probative value now.  Finally, throughout the period on appeal, the Veteran has had no delusions or hallucinations, and despite a few suicidal thoughts, no suicidal ideations or attempts.  Thus, the Veteran's general cognitive state most resembles his current 30 percent rating.

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 30 percent.  For example, he has exhibited panic attacks several times a week, disturbances of mood, and difficulty in establishing work and social relationships.  However, in the Board's view, the criteria for the next-higher 50 percent rating depict a level of impairment, when viewed as a whole, that is more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include flattened affect, circumstantial, circumlocutory, or stereotyped speech, and impairment of short and long term memory, have not been demonstrated.   

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's service connected PTSD impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 30 percent is warranted.  In his August 2011 examination, the examiner noted that the Veteran is a good parent, and has a good relationship with his spouse, despite some difficulties.  The April 2015 examiner noted the Veteran's estrangement from his mother for a few years, but that he had good relationships with his father and his sister.  As for social impairment outside of family, the Veteran's wife noted in a November 2011 buddy statement that the Veteran experiences stress and anxiety in crowded public areas such as fairs and amusement parks, to the point where he has difficulty breathing and requires a drink to calm down after such an event.  While the Veteran's current isolation from his family and the public is unquestionably related to his PTSD, the Board determines that the anxiety  and suspiciousness attendant to the Veteran's social impairment is contemplated by his current rating of 30 percent for this period.  

After separation from service, the Veteran experienced trouble with authority because of his anger, especially toward those whom he saw as disrespecting the country.  He worked in an office job, but resigned after a year as he was unable to tolerate the social demands of working in an office setting.  The Veteran solved this problem by becoming self-employed, currently owning a carpeting and flooring business which earns him about $2,000 a month.  According to a November 2011 statement by his wife, the Veteran's income is barely above the poverty line.  She recalls a line of odd jobs since 2010, including a trucking company, logging, and construction.  However, the rating schedule reasonably describes the claimant's disability level and symptomatology, which never, during the period on appeal, rose beyond an occasional decrease in work efficiency.  Accordingly, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF score was 60 in August 2011, and 55 in April 2015.  The Board finds that the range of scores displayed by the Veteran from 51-60 reflects the moderate social and occupational impairment reflected by the 30 percent rating; the Veteran has not shown the level of cognitive impairment or occupational difficulty required for a 50 percent rating.  The Veteran's GAF score is consistent with his current rating.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 30 percent rating is warranted for the Veteran's PTSD for this period.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically,  the Veteran resigned from an office position to be self employed, due to difficulty working with people.  The Board concludes that while his loss in income due to his service connected disability is not compensated in full, it is adequately addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, while a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, no relevant symptoms have been excluded in the Board's analysis.  See Mauerhan, 16 Vet. App. at 444.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).	

For the foregoing reasons, a rating in excess of 30 percent is not warranted for the period on appeal.


ORDER

An initial disability rating in excess of 30 percent for PTSD is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


